KLEIN, J.,
Dissenting.
¶ 1 I respectfully dissent. I disagree with the Majority’s decision to quash this appeal. In my opinion, the trial court’s order denying Mother’s motion to change counsel at an adjudicatory hearing on a dependency petition is a collateral order appealable under Pa.R.A.P. 313(b). See Pugar v. Greco, 483 Pa. 68, 394 A.2d 542 (1978) (quoting Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949)). Mother’s right to retain separate counsel in dependency matters is too critical to deny or defer appellate review.
¶ 2 The Juvenile Act contains procedural safeguards to ensure that a finding of dependency does not automatically follow the filing of a dependency petition. One of these safeguards is a parent’s right to counsel throughout the dependency proceedings. See 42 Pa.C.S.A. §§ 6332, 6337; In re A.S., 406 Pa.Super. 466, 594 A.2d 714 (1991); In Interest of S.N.W., 362 Pa.Super. 295, 524 A.2d 514 (1987); see also Matter of J.P., 393 Pa.Super. 1, 573 A.2d 1057 (1990) (although parent’s liberty interests are not implicated, dependency proceeding is adversarial in sense that it places state in opposition to parents with respect to the custody of child). The ma*537jority concludes that the right to counsel can be vindicated post-dependency and this “satisfactorily reconciles the interests of parents with the paramount aim of acting in the best interests of children ...” (Majority Opinion, at 535-36). I disagree. The safeguard is useless if it must be tested before it is honored. If the right to counsel is given meaning only upon a finding of dependency, the process has commenced beyond that for which the safeguard was intended. We cannot give back to either Mother or child the lost time together, nor can we undo the inevitable damage to their relationship. The potential loss at stake here is too critical to adopt a “wait and see” approach, Cf. Commonwealth v. Johnson, 550 Pa. 298, 705 A.2d 830, 835-37, (Zappala J., dissenting) (“The right to chosen counsel is too important to simply wait and see if an acquittal will make it unnecessary for an appellate court to vindicate the right .... If a defendant is forced to suffer the loss of the benefits that a right is intended to protect, then it does not matter that, after the fact, a court is willing to reinstate that right in a technical fashion. Practically speaking, the defendant will only be able to recover those benefits that survived the erroneous denial of the right in the first place.”). Although services designed to eliminate the conditions that may lead to removal are required by statute, return to the parents is not inevitable. See 42 Pa. C.S.A. § 6351(f)(2); In re J.S.W., 438 Pa.Super. 46, 651 A.2d 167 (1994).
¶ 3 I am somewhat baffled at the trial court’s refusal to allow Mother separate counsel in the circumstances presented here. The trial court had appointed counsel for both parents on March 23, 2001, finding that Mother and Father had identical interests. Two weeks later, at an adjudicatory hearing, Mother informed the court that she wished to be represented by separate counsel and her separately retained counsel was present and ready to proceed with the hearing. Court-appointed counsel had no objection. Delay in the proceedings was not a factor. The trial court, however, concluding Mother’s and Father’s interests were identical, denied Mother’s request, and counsel, a Community Legal Services attorney, was precluded from entering her appearance on behalf of Mother. The court noted it would appoint separate counsel in the event that the parents’ interests diverged. It appears from mother’s request alone that the parents’ interests were no longer united.
¶ 4 In conclusion, I would allow mother’s appeal from the trial court’s order denying her request for change of counsel. Jurisdiction properly lies in this Court because the order appealed from is separable from and collateral to the main cause of action and implicates concerns too important to deny or defer appellate review. See Katz v. Katz, 356 Pa.Super. 461, 514 A.2d 1374, 1376-77 (1986) (citing Cohen, supra, 337 U.S. 541, 546, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949)). In my view, denial of Mother’s request for separate counsel is equivalent to denial of counsel and violates her procedural rights under the Juvenile Act. Cf. Duttry v. Talkish, 394 Pa.Super. 382, 576 A.2d 53, 58 (1990) (“We do not find that the denial of the appellant’s request for the appointment of counsel to aid him in his effort to secure partial custody/visitation rights has such critical] connotations, as in termination, paternity, dependency or involuntary commitment hearings, to authorize the immediacy of his denial-order for appellate review.”). The majority’s concern with avoiding piecemeal litigation overlooks the caution that the government’s power to interfere in family relationships be exercised only with extreme care. See In Interest of Michael Y., 365 Pa.Super. 488, 530 A.2d 115 (1987).